DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable by Ma et al. (U.S. 2018/0300600 A1) in view of Robatmili et al. U.S. 2016/0292012 A1).
Regarding Claim 1, Ma discloses a graphics processor unit intended to be connected to a multi-core central processor unit having N distinct cores, N being an integer greater than or equal to 2, the 5graphics processor unit comprising a memory storage unit (Ma, [0081] “FIG. 4A, a plurality of GPUs 410-413 are communicatively coupled to a plurality of multi-core processors 405-406” and Fig. 4B, [0086] “processor 407 includes a plurality of cores 460A-460D” Ma teaches a GPU (411) connects to a multi-core central processing unit (405) having N distinct cores (Core 460A – 460D) and N is greater than 2 (N= 4) and the GPU (411) includes a GPU memory (421).
wherein the memory storage unit comprises a reserved space for storing N sets of descriptor(s), each set of descriptor(s) being associated with a respective core of the multi- core central processor unit (Ma, [0102] “FIG 4D, Application effective address space 482 within system memory 411 stores process elements 483, A work descriptor (WD) 484 contained in the process element 483” and [0105] In operation, a WD fetch unit 491 in the accelerator integration slice 490 fetches the next WD 484” a system memory includes address space (482) to store a set of descriptors (WD 484, 491), each descriptor identifying a batch of resource(s) of the graphics processor unit for the display of data by a software application intended to be executed via 10said respective core (Fig. 2, [0055] “The scheduler 210 may be configured to fetch the indices corresponding to receive the indices from the front end 208. The front end 208 can be configured to ensure the processing cluster array 212 is configured to a valid state before the workload specified by incoming command buffers (e.g., batch-buffers); and [0102] ” FIG. 4D, the process elements 483 are stored in response to GPU invocations 481 from applications 480 executed on the processor 407” and [0105] In operation, a WD fetch unit 491 in the accelerator integration slice 490 fetches the next WD 484” a WD fetch identifies a batch of resource (batch buffer) by a software application (GPU application 480) is executed on the multi-core processor (407).
wherein the graphics processor unit further comprises a sequencer configured to successively process the descriptors  (Ma, [0080] “the processor cores may allocate work to the GPU in the form of sequences of commands/instructions contained in a work descriptor” and [0276] FIG. 24B is a block diagram illustrating a graphics processor command sequence 2410” Ma teaches the GPU includes a command sequencer (2410) contained in a work descriptor.
However, Ma does not explicitly teach a sequencer configured to successively process the descriptors stored in the reserved storage space. 
Robatmili teaches a sequencer configured to successively process the descriptors stored in the reserved storage space (Robatmili, Fig. 4, [0050] “an iteration space splitter controller 402 ("central controller"), which may control entries of an iteration space descriptor table 404 ("descriptor table") in a memory location” and [0077] “an iteration space for the repetitive process may be initialized with respect to a descriptor table”.the combination between Ma and Robatmili teaches a sequencer (as taught by Ma) can process the descriptors stored in the reserved storage space (an initialized iteration space for descriptor table) in a memory.
Ma and Robatmili are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Ma to combine the reserved storage space for the descriptors (as taught by Robatmili) in order to store the descriptors in the reserved storage space because Robatmili can provide the descriptors stored in the reserved storage space (an initialized iteration space for descriptor table) in a memory (Robatmili, Fig. 4, [0050]). Doing so, it may provide the implementation of an iteration space splitter in hardware may enable repetitive process scheduling, assignment and execution without requiring intervention from the run-time or operating systems (Robatmili, [0052]).
Regarding Claim 2, the graphics processor unit according to claim 1, Ma does not explicitly teach wherein the reserved storage 15space comprises N distinct storage zones, each zone being capable of storing a respective set of descriptor(s), the N storage zones being separated to one another. 
However, Robatmili teaches wherein the reserved storage 15space comprises N distinct storage zones, each zone being capable of storing a respective set of descriptor(s), the N storage zones being separated to one another (Robatmili, Fig. 4, [0050] “an iteration space splitter controller 402 ("central controller"), which may control initialization of entries of an iteration space descriptor table 404 ("descriptor table") in a memory location” and [0052] “the dynamic iteration space splitting scheme in hardware using a descriptor table 404, all located in cache memory” Robatmili teaches an iteration space located in the cache memory (as storage zones) can store a set of descriptors (a descriptor table).
Ma and Robatmili are combinable see rationale in claim 1.
Regarding Claim 3, the graphics processor unit according to claim 2, Ma does not explicitly teach where the sequencer is configure to process zone by zone the descriptors stored in the reserved storage space.
However, Robatmili teaches the sequencer is configure to process zone by zone the descriptors stored in the reserved storage space (Robatmili, Fig. 4, [0050] “an iteration space splitter controller 402 ("central controller"), which may control initialization of entries of an iteration space descriptor table 404 in a memory location… responsible for tracking execution of iterations of one or more repetitive processes on multiple processor cores 410, 412, 414, 416” Robatmili teaches a space controller (as a sequencer) can process zone by zone (caches in memory location) responsible for tracking execution of iterations on a sequence of processor cores (410, 412, 414, 416). 
Ma and Robatmili are combinable see rationale in claim 1.
Regarding Claim 4, the graphics processor unit according to claim 2, Ma does not explicitly teach wherein each storage zone comprises one or more distinct storage sectors, each sector being capable of storing a respective subset of descriptor(s) for a respective software application adapted to be executed by the core associated with said storage zone, the one or more storage sectors 25being separated to one another.
However, Robatmili teaches wherein each storage zone comprises one or more distinct storage sectors, each sector being capable of storing a respective subset of descriptor(s) for a respective software application adapted to be executed by the core associated with said storage zone, the one or more storage sectors 25being separated to one another (Robatmili, [0054] “the descriptor table 404 may be primarily purposed with maintaining metadata for one or more iteration spaces being executed by the multiple processor cores” and [0055] the descriptor table 404 may have multiple fields for maintaining metadata for multiple iteration spaces. FIG. 5A. A first field of the descriptor table 404 may be iteration space identifiers… A third field may be for iteration space function descriptors…” Robatmili teaches the descriptor table (as descriptor storage zone) include different storage field (sectors) respective as subset of descriptor (Fig. 5A) to be executed by the multiple processor scores and fields are separated to one another.
Ma and Robatmili are combinable see rationale in claim 1.
Regarding Claim 5, the graphics processor unit according to claim 4, Ma does not explicitly teach wherein the sequencer is configured to process sector by sector the descriptors stored in a respective storage zone.
However, Robatmili teaches wherein the sequencer is configured to process sector by sector the descriptors stored in a respective storage zone (Robatmili, [0050] FIG.4, an iteration space splitter controller 402 ("central controller"), which may control initialization, updating, and deletion of entries of an iteration space descriptor table 404 in a memory location” and Fig. 5A, and [0055] the descriptor table 404 may have multiple fields for maintaining metadata for multiple iteration spaces” Robatmili teaches a central controller (referred to as a sequencer) to process sector by sector (field by field of the descriptor table, Fig. 5A).
Ma and Robatmili are combinable see rationale in claim 1.
Regarding Claim 6, Ma as modified discloses the graphics processor unit according to claims 4, wherein a maximum time interval is associated with each storage sector, and the sequencer is configured to, when the maximum time interval is reached, interrupt the processing of the one or more descriptor(s) for a current sector and to proceed to the processing of the one or more descriptor(s) for a subsequent sector (Ma, Fig. 4A, [0118] “the ability to access GPU attached memory 420-423 without cache coherence overheads can be critical to the execution time of an offloaded computation” and Fig. 4D, [0110] “the graphics acceleration module 446 is shared by multiple processes and partitions: time-sliced shared and graphics directed shared” and Fig. 4E, [0105] “a WD fetch unit 491 in the accelerator integration slice 490 fetches the next WD 484 which includes an indication of the work to be done. The interrupt management circuit 447 may process interrupt events 492 received from the graphics acceleration module 446” and [0189] “One particular type is the rectified linear unit (ReLU), which uses an activation function defined as f(x)=max(0,x), such that the activation is thresholded at zero” Ma teaches when the execution time of an offloaded overheads ( reach to the maximum) can be critical, the interrupt management circuit can process interrupt event received from the graphics acceleration module corresponding to the processing of the descriptor (WD fetch 491, Fig. 4E ).
Regarding Claim 7, Ma as modified discloses the graphics processor unit according to claim 6, wherein the sequencer is, in the event of interruption of the respective processing of descriptor(s), configured to save, in a storage location, a state of execution of each descriptor whose processing is interrupted, for subsequent resumption of the interrupted processing (Ma, Fig. 4E, [0105] “a WD fetch unit 491 in the accelerator integration slice 490 fetches the next WD 484 which includes an indication of the work to be done. The interrupt management circuit 447 may process interrupt events 492 received from the graphics acceleration module 446. When performing graphics operations, an effective address 493 generated by a graphics processing engine 431-432, N is translated to a real address by the MMU 439” and Table 2 “Effective Address (EA) Context Save/Restore Pointer” Ma teaches the interrupt events 492 can be saved the context state in an effective address (493) by a pointer and restore the context state.(Fig. 4E).
Regarding Claim 9, the graphics processor unit according to claim 1, Ma does not explicitly teach wherein each descriptor comprises one or more information items selected from the group consisting of:  an identifier of a graphics context; an identifier of a graphic surface; maximum execution time; and an identifier of a command and execution stack.
However, Robatmili teaches wherein each descriptor comprises one or more information items selected from the group consisting of:  an identifier of a graphics context; an identifier of a graphic surface; maximum execution time; and an identifier of a command and execution stack (Robatmili, [0055] “FIG. 5A. A first field of the descriptor table 404 may be designated for maintaining iteration space identifiers. At the time of initialization, each iteration space may be assigned an identifier” and [0077] “an iteration space identifier, and information regarding the beginning and end criterion of the repetitive process, and a descriptor for a function to be executed at each iteration of the repetitive process” Robatmili teaches each descriptor includes maximum execution time (At the time of initialization (beginning) to end criterion of process when a descriptor for a function to be executed and an identifier of a command (an iteration space is assigned an identifier) and execution stack (execution descriptor table).
Ma and Robatmili are combinable see rationale in claim 1.
Regarding Claim 10, Ma as modified discloses a platform comprising a graphics processor unit and a multi-core central processor unit having N distinct cores, N being an integer greater than or equal to 2, the graphics processor unit being connected to the central processor unit, wherein the graphics processor unit is according to claim 1 (Ma, [0081] “FIG. 4A, a plurality of GPUs 410-413 are communicatively coupled to a plurality of multi-core processors 405-406” and Fig. 4B, [0086] “processor 407 includes a plurality of cores 460A-460D” [0134] “multiple components of computing device 600, such as  GPU 614, CPU 612” Ma teaches a platform includes a GPU (411) connects to a multi-core central processing unit (405) having N distinct cores (Core 460A – 460D) and N is greater than 2 (N= 4) and the GPU (411) includes a GPU memory (421) and example a GPU (614) connects to a CPU 612 in a platform of multiple components of the computing device (600).
Regarding Claim 11, Ma as modified discloses a resource management method for managing the resources of a graphics processor unit, the method being implemented by the graphics processor unit, (Ma, [0003] “methods developed to perform specific operations on graphics data, graphics processors used fixed function computational units to process graphics data”, the graphics processor unit comprising a memory storage unit and being intended to be connected to a multi-core central processor unit having N distinct cores, N being an integer greater than or 25equal to 2; 
the method comprising the following steps: 
- allocating, in the memory storage unit, a reserved space for storing N sets of descriptor(s), each set of descriptor(s) being associated with a respective core of the multi- core central processor unit, each descriptor identifying a batch of resource(s) of the graphics 30processor unit for the display of data by a software application intended to be executed via said respective core, and 
- successively processing the descriptors stored in the reserved storage space.
Claim 11 is substantially similar to claim 1 is rejected based on similar analyses.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable by Ma et al. (U.S. 2018/0300600 A1) in view of Robatmili et al. U.S. 2016/0292012 A1) and further in view of Nakibly et al. (US 10,298,496 B1).
30Regarding Claim 8, the graphics processor unit according to claim 4, Ma does not explicitly teach wherein a priority level is associated with each sector, and when a respective storage zone includes multiple distinct storage zones, the sequencer is further configured to process said storage sectors in a monotonic order of priority levels.  
However, Nakibly teaches wherein a priority level is associated with each sector, and when a respective storage zone includes multiple distinct storage zones, the sequencer is further configured to process said storage sectors in a monotonic order of priority levels (Nakibly, Fig. 2A, Col. 6, lines 36-40 “a cache memory 210, which may include a prefetch cache 112 and a descriptor cache 214, to facilitate the accessing of the memory descriptor in queue 208 by processor 202” and Col. 9, lines 42-60 “Each entry in descriptor cache 214 may also store a lock counter. The lock counter can be used by cache control logic 220 to keep track of the number of pending requests accessing descriptor cache 214 for memory descriptors associated with a particular queue ID. When each subsequent request for memory descriptors associated with the queue ID of the entry is received, the lock counter can then be incremented to track the number of pending requests” and Col. 7, lines 46-67 “FIG. 2B, prefetch cache 212 includes a set of entries 212a-212i. Each entry stores a queue ID. As each packet processing task is performed, head pointer 208b can be updated to point to the start of the memory descriptors for the next packet processing task” Nakibly teaches a priority level is associated with each sector e.g. request accessing descriptor cache for memory descriptors associated with the priority order of the queue ID (queue ID 13 associated with memory descriptor A1 B1 C1, A11, B11, C11, packet processing task 230, Fig. 2B) in a monotonic order of priority level (each subsequent request for memory descriptor associated with queue ID. The lock counter is incremented by 1.
Ma, Robatmili and Nakibly are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Ma to combine the priority level of sector in storage zones (as taught by Nakibly) in order to process storage sectors in a monotonic order of priority levels because Nakibly can provide a priority level is associated with each sector e.g. request accessing descriptor cache for memory descriptors associated with the priority order of the queue ID (queue ID 13 associated with memory descriptor A1 B1 C1, A11, B11, C11, packet processing task 230, Fig. 2B) in a monotonic order of priority level (Nakibly, Fig. 2A, Col. 6, lines 36-40,  Fig. B, Col. 7, lines 46-67). Doing so, it may provide configuration data stored in these queues implemented in high capacity memory devices can add to the processing latency (Nakibly, Col. 1, lines 30-33).
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Ramadoss et al. (U.S. 2016/0357241 A1), Barik et al. (U.S. 2018/ 0307980 A1).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611